Citation Nr: 0825874	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern












INTRODUCTION

The veteran served on active duty from April 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the benefit sought on appeal. The June 
2006 rating decision denied the veteran's claims for service 
connection for Post Traumatic Stress Disorder (PTSD) and 
nonservice-connected pension benefits.

In the July 2006 Notice of Disagreement, the veteran provided 
notice that he disagreed with the RO's denial the veteran's 
claim for "nonservice-connected compensation for post-
traumatic stress disorder." Additionally, the veteran 
attached VA Form 9 to his Notice of Disagreement and 
requested a Board hearing before a member, or members of the 
Board. 

In October 2006 the RO issued a Statement of the Case 
explaining the basis of the denial for the veteran's claim 
for entitlement to nonservice-connected pension benefits. The 
veteran has not submitted any additional information stating 
that he also wished to challenge the RO's denial of his claim 
for PTSD. As such, the only issue currently before the Board 
is the veteran's claim for entitlement for nonservice-
connected pension benefits.

In November 2006, the veteran submitted a second VA Form 9 
and completed an Appeal Hearing Options Form that stated he 
did not want a hearing before the Board. The veteran's 
November 2006 submissions take precedent, as they are more 
recent, and therefore, the Board will decide the current 
appeal without conducting a hearing.






FINDINGS OF FACT

1. The veteran served on active duty in the Vietnam War for a 
period greater than ninety (90) days.

2. The veteran's disabilities do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

Nonservice-connected (NSC) pension benefits are not 
warranted. 38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 and an April 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements are associated with the 
claims file. The veteran was not afforded a VA examination. 
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision the claim.")

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claim

The veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature. 
However, the evidence does not show that he is permanently 
and totally disabled due to disease or injury. Absent such 
evidence, he cannot meet the criteria for a permanent and 
total disability rating for pension purposes. Accordingly, 
the appeal is denied.

NSC pension benefits are payable to a veteran who served for 
90 days or more during a period of war, which is not in 
dispute here, and who is permanently and totally disabled due 
to NSC disabilities that are not the result of his or her own 
willful misconduct. 38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993). If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability. 38 C.F.R. §§ 3.321, 
3.340, 3.342, Part 4 (2007); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(a), Part 4 (2007). The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2007).

To be eligible for VA NSC pension, the evidence of record 
must demonstrate that the veteran is permanently and totally 
disabled from NSC disabilities that are not the result of his 
own willful misconduct. For the purposes of pension benefits, 
a person shall be considered to be permanently and totally 
disabled if such person is unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the disabled person, or has, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by VA to be of such a nature 
or extent as to justify a determination that persons with 
them are permanently and totally disabled. See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.340(b), 4.15. One way for a veteran 
to be considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test. See 38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. Derwinski, 2 
Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 
(1992). To meet this test, the veteran must have the 
permanent loss of use of both hands or feet, or one hand and 
one foot, or the sight of both eyes, or be permanently 
helpless or permanently bedridden; or the permanent 
disabilities must be rated, singly or in combination, as 100 
percent. The veteran does not meet any of these criteria.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled. For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite. When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable. See 38 
C.F.R. § 4.17. The percentage requirements of 38 C.F.R. § 
4.16 are as follows: if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more. See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extraschedular basis. 
See 38 C.F.R. § 3.321(b) (2), 4.17(b).

Overall, the evidence of record does not demonstrate that the 
veteran is permanently and totally disabled from NSC 
disabilities. Therefore, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes pursuant to 38 C.F.R. § 4.16. In addition, 
the veteran does not have disabilities, which would meet the 
"average person" test for permanent and total disability in 
that he does not have permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent. See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 4.15, 4.16.

A permanent and total disability rating for NSC pension 
purposes may still be granted on an extraschedular basis if 
the veteran is subjectively found to be unemployable by 
reason of his disabilities, age, background, and related 
factors. However, the Board does not find that extraschedular 
consideration is warranted in this case because there is no 
evidence that the veteran is unemployable. 

A December 2005 VA mental examination noted that the veteran 
graduated from high school and earned an associate degree in 
accounting in 1976.

The veteran stated in his July 2006 Notice of Disagreement 
that he is unemployable due to severe headaches and a 
syncopal condition which render him "unconciousness or semi-
unconciousness." A review of VA treatment records confirm 
the veteran has had been treated for syncopal episodes and 
chronic headaches.

The veteran was hospitalized at a VA hospital in July 2006 
for syncopal episodes. The veteran's urine toxicology was 
positive for cocaine. The treatment records indicated the 
veteran had a vasovagal episode that was precipitated by 
dehydration.

A VA treatment record from August 2006 indicates that the 
veteran tested positive for cocaine. The VA physician noted 
that the veteran's syncopal episode could be related to his 
cocaine use. 

At the time of the August examination, the veteran was 
employed as a cook.

The veteran was scheduled for, but did not appear at two 
separate scheduled VA examinations in April 2006, that were 
intended to determine the veteran's level of disability. 
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).

Ultimately, the evidence fails to indicate, as required by 
the pertinent criteria for NSC pension, that the veteran is 
permanently and totally disabled due to NSC disabilities. 
Although some interference with employment is shown, it does 
not rise to the level required by the relevant criteria.

The veteran's NSC disabilities, when evaluated in association 
with his educational attainment, occupational background, and 
age, are not shown to have precluded all kinds of 
substantially gainful employment. Moreover, the veteran has 
not submitted any evidence supporting a finding that he 
cannot work due to any diability. Indeed, the evidence shows 
that he is able to be gainfully employed. In light of the 
foregoing, the veteran is not entitled to a NSC disability 
pension, and the claim for that benefit is denied.

Because it is not shown that the veteran is unable to secure 
and follow a substantially gainful occupation due to 
disability, the preponderance of the evidence is against the 
veteran's claim. As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied. See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


